REASONS FOR ALLOWANCE
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The Examiner accepts Applicant’s argument that claim 6 of co-pending application 17/120,115 fails to teach a pinion shaft.  Further, while claims 13 and 17 recite a pinion shaft, either describe or suggest that a first slider or a second slider are actuatable via a respective pinion shaft.  Accordingly, the previously applied provisional double patenting rejection is withdrawn.
As per independent claim 1, the prior art as a whole fails to teach or suggest the ventilation device combination as recited, and in particular wherein the at least one first slider and the at least one second slider are respectively actuatable within a slider movement in a slider movement direction oriented transversely with respect to at least one of the cold fluid flow, the hot fluid flow, and the mixed fluid flow via a respective pinion shaft of the slider arrangement; wherein at least one of a volume flow and a mass flow of at least one of the cold fluid flow, the hot fluid flow, and the mixed fluid flow is at least one of controllable and regulatable via actuation of the at least one first slider; and wherein at least one of a predetermined fluid temperature and a predeterminable fluid temperature of the mixed fluid is settable and at least two of the cold fluid, the hot fluid, and the mixed fluid are mixable via actuation of the at least one second slider.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC E NORMAN whose telephone number is (571)272-4812. The examiner can normally be reached 8:30-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARC E NORMAN/Primary Examiner, Art Unit 3763